PER CURIAM:
Jay Timothy Lurz appeals the district court order awarding summary judgment *105to the defendants and dismissing all of his 42 U.S.C. § 1983 (2000) claims. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm the dismissal of those claims on the reasoning of the district court. See Lurz v. Galley, No. CA-04-333-1-AMD (D.Md. Aug. 26, 2004). Lurz raises a First Amendment issue for the first time in this appeal, but we decline to address this claim because Lurz failed to properly raise it in the district court. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993) (“[i]ssues raised for the first time on appeal generally will not be considered.”). We also deny Lurz’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED